Citation Nr: 0627217	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-20 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for frostbite of the right hand. 

2.  Entitlement to a disability rating in excess of 20 
percent for frostbite of the left hand. 

3.  Entitlement to a disability rating in excess of 10 
percent for frostbite of the right foot. 

4.  Entitlement to a disability rating in excess of 10 
percent for frostbite of the left foot. 

5.  Entitlement to a compensable initial disability rating 
for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1990 to May 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO granted service connection for 
Raynaud's syndrome, migraine headaches, and bilateral 
frostbite of the hands and feet.  The RO assigned a 40 
percent disability rating for Raynaud's phenomenon, a 
noncompensable rating for migraine headaches, as well as 
separate 20 percent disability ratings for frostbite of the 
right and left hands, and separate 10 percent disability 
ratings for frostbite of the right and left feet.  The 
veteran perfected an appeal of that decision.  

The issue of a compensable initial disability rating for 
migraine headaches is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.







FINDINGS OF FACT

1.  The veteran's frostbite of the bilateral hands manifests 
symptoms of pain, numbness, and cold sensitivity, in addition 
to color changes and hyperhidrosis. 

2.  The veteran's frostbite of the bilateral feet disability 
manifests symptoms of pain, numbness, and cold sensitivity, 
in addition to color changes. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for 
residuals of cold injury of the right hand have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.25, 4.26, 
1.104, Diagnostic Code 7122 (2006).  

2.  The criteria for a 30 percent disability rating for 
residuals of cold injury of the left hand have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.25, 4.26, 
1.104, Diagnostic Code 7122 (2006).  

3.  The criteria for a 20 percent disability rating for 
residuals of cold injury of the right foot have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.25, 4.26, 
1.104, Diagnostic Code 7122 (2006).  

4.  The criteria for a 20 percent disability rating for 
residuals of cold injury of the left foot have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.25, 4.26, 
1.104, Diagnostic Code 7122 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Because the veteran has appealed the initial rating, 
the Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal have 
been pending. Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).

The veteran's frostbite disabilities of the bilateral hands 
and feet are separately evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7122 for cold injury residuals.  Pursuant to 
a note following this code, each affected part is rated 
separately and the disability ratings are then combined in 
accordance with 38 C.F.R. § 4.25 and 4.26. 38 C.F.R. § 4.25, 
4.26 (2006).  Note 1 also provides for separate evaluations 
for other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, unless they are used to support an evaluation 
under Diagnostic Code 7122.  

Diagnostic Code 7117 (Raynaud's syndrome) provides a 40 
percent rating for "characteristic attacks occurring at 
least daily."  The Note following this Diagnostic Code 
defines characteristic attacks as "consist[ing] of 
sequential color changes of the digits of one or more 
extremities lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets."

Diagnostic Code 7122 provides for a maximum disability rating 
of 30 percent for cold injury residuals where there is 
evidence of arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 20 
percent disability rating is warranted where there is 
evidence of arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 10 percent disability rating 
is warranted where there is evidence of arthralgia or other 
pain, numbness, or cold sensitivity.  

The veteran underwent a VA medical examination in April 2002.  
He complained of a persistent burning sensation and pain with 
exposure to cold and at night.  The veteran also complained 
of numbness and loss of feeling in the hands.  He described 
the symptoms as occurring intermittently throughout the day, 
for an hour at a time.  The examiner noted that the veteran's 
hands and feet were cold to the touch on palpation.  His 
hands and feet demonstrated minimal color change after 
exposure to cold for approximately seven to ten minutes.  X-
rays of the hands were within normal limits.  The examiner 
diagnosed primary Raynaud's phenomenon and frostbite with 
residuals.  

The veteran has testified that his work in an air conditioned 
environment results in pain and numbness in his hands.  He 
states that on an hourly basis his hands become too numb to 
type; he must then leave the building to warm his hands.  He 
describes the pain in his hands as ranging from a 
"stabbing" pain at its worst to a "pins and needles" 
sensation as his symptoms abate.  In addition, he asserts 
that he is sensitive to cold temperatures and relocated to 
Florida due to his inability to tolerate the winters in 
Georgia.  In addition, he testified that his fingers sweat 
excessively when exposed to the cold.  He does not assert 
that he has experienced tissue loss or nail abnormalities in 
either hand.  

The report of the veteran's VA medical examination in April 
2002 reveals that the residuals of frostbite of the hands are 
manifested primarily by a diagnosis of primary Raynaud's 
phenomenon that produces persistent cold sensitivity, 
numbness, stiffness, and discoloration to his hands.  
Although the veteran has recently testified to hyperhidrosis, 
there is no evidence of tissue loss, nail abnormalities, or 
x-ray abnormalities.  The evidence reveals that the majority 
of the veteran's symptoms are specifically attributable to 
his service-connected Raynaud's phenomenon, which is 
separately rated at 40 percent.  These symptoms cannot be 
used to support individual ratings for the extremities under 
Diagnostic Code 7122, as this would entail evaluating the 
same manifestation under different diagnoses, which is 
prohibited by 38 C.F.R. § 4.14 (2005).  The symptoms 
specifically attributable to his right and left hand 
frostbite do not meet the criteria for a disability rating in 
excess of 20 percent.  

Similarly, the veteran's cold injury disability of the 
bilateral feet does not warrant a separate 20 percent 
disability rating.  An April 2002 VA medical examination 
revealed that his feet were cold to the touch and changed 
color with cold exposure.  X-rays showed mild superior 
calcaneal spurring, and were otherwise within normal limits.  
The spurring was diagnosed separately from the frostbite 
residuals.  The veteran has testified that he experiences 
occasional difficulty maintaining his balance when his feet 
become numb after cold-exposure.  The medical evidence of 
record reveals that the residuals of frostbite of the feet 
are manifested primarily by a diagnosis of primary Raynaud's 
phenomenon that produces persistent cold sensitivity, 
numbness, stiffness, and discoloration to the veteran's feet.  
The veteran does not contend that he experiences 
hyperhidrosis, tissue loss, nail abnormalities, or x-ray 
abnormalities of the feet.  The majority of the veteran's 
symptoms are specifically attributable to his service-
connected Raynaud's phenomenon.  The symptoms specifically 
attributable to his right and left foot frostbite do not meet 
the criteria for a disability rating in excess of 10 percent.  
The Board finds, therefore, that the criteria for a higher 
disability rating for bilateral frostbite of the hands and 
feet are not met.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Further, the evidence does not reveal manifestations of 
residuals of frostbite of either the bilateral hands or feet 
warranting a rating higher than those already granted for a 
specific period or "staged rating" at any time since the 
effective date of the claim.  Fenderson, 12 Vet. App. 119, 
126-27 (1999).

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application to the regular schedular rating standards.

There is no evidence that the veteran's service-connected 
frostbite of the bilateral hands and feet has resulted in 
frequent hospitalizations during the time period relevant to 
his January 2002 claim for service connection.  He has 
submitted no medical records indicating that he is currently 
seeking treatment for his disability.  The veteran has 
testified that he is currently employed as a software 
engineer.  He contends that his service-connected frostbite 
disability requires that he leave his air-conditioned office 
frequently to warm his hands and feet.  However, the veteran 
does not contend that his disabilities have resulted in 
frequent absences or adverse employment action.  In the 
absence of evidence documenting exceptional or unusual 
circumstances, the veteran's service-connected bilateral 
frostbite of the hands and feet disability alone does not 
place him in a position different from other veterans with an 
80 percent disability rating.  

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection and an increased rating in correspondence 
dated February 2002 and May 2003 by informing him of the 
evidence he was required to submit, including any evidence in 
his possession, and the evidence the RO would obtain on his 
behalf.  Because an increased rating has been denied, any 
question as to the appropriate effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records and furnished him with a VA medical 
examination in April 2002.  He has not indicated the 
existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim. 

	(CONTINUED ON NEXT PAGE)


ORDER

1.  The claim of entitlement to a disability rating in excess 
of 20 percent for frostbite of the right hand is denied. 

2.  The claim of entitlement to a disability rating in excess 
of 20 percent for frostbite of the left hand is denied. 

3.  The claim of entitlement to a disability rating in excess 
of 10 percent for frostbite of the right foot is denied.

4.  The claim of entitlement to a disability rating in excess 
of 10 percent for frostbite of the left foot is denied.


REMAND

During his May 2006 Board hearing, the veteran testified that 
he is currently seeking private medical treatment for his 
migraine headache disability.  The veteran stated that he 
intended to submit his medical records to the RO.  These 
medical records have not been received by the Board.  VA has 
the duty to assist the veteran in the development of this 
claim by requesting the aforementioned medical records to 
determine whether the veteran's service-connected migraine 
disability is worse than originally rated.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the issue of 
a compensable initial rating for migraine headaches is 
REMANDED for the following development:

1. Obtain the names and addresses of all 
medical care providers who treated the 
veteran, including Dr. Perek of the 
Wassam Clinic (phonetic spelling).  The 
RO should obtain copies of such records 
that are not in the claims file. 

2. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate this issue on 
appeal.  If any benefit sought remains 
denied, the claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The claimant need take no action unless otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


